ALLOWANCE
Election/Restrictions
The restriction requirement between Species I-III, as set forth in the Office action mailed on 04/01/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims directed to Species II & III are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher George on 02/26/2021 and 03/05/2021.
Amend claims as follows:
1. 	(Currently Amended) A combustion section for a gas turbine engine, the combustion section comprising:
a combustor and a combustor casing, the combustor casing defined by an outer casing radially outward from an inner casing;
a combustor defined by an inner liner disposed radially inward from the outer casing and an outer liner disposed radially between the outer casing and the inner line; and, an inner casing 
13. 	(Currently Amended) A method for reducing a thermal gradient between an inner casing of a combustion sectionhaving a combustor and a combustor casing, the combustor casing defined by an outer casing radially outward from the inner casing, the method comprising:
forming a second material over an outer diameter of a first material defining the inner casing and having a first heat transfer coefficient, wherein the second material defines a second heat transfer coefficient less than the first heat transfer coefficient, wherein the .
Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741